Citation Nr: 1219056	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a neck disability. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from March 1977 to June 1992 with additional service in the Reserves noted in the record. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned at a March 2010 RO (Travel Board) hearing.  A copy of that hearing transcript has been associated with the claims file. 

The Board notes that a Board decision dated July 2010 granted the Veteran's claim for service connection for hypertension and remanded claims for service connection for diabetes mellitus, a heart condition and bilateral weakness in the legs as well as reopening the claim for service connection for a neck condition.  The Veteran's claim for service connection for bilateral weakness in the legs was granted by a February 2012 rating decision.  There is no notice of disagreement of record concerning the disability rating assigned.  Thus, the Board has no jurisdiction over such claim at this time.

The issues of entitlement to service connection for a neck disability on the merits, diabetes mellitus and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied a claim of service connection for a neck disability.

2.  The additional evidence received since the November 2004 rating decision denying the Veteran's application for service connection for a neck disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying the claim of service connection for a neck disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the November 2004 rating decision is new and material, and the claim for service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening entitlement to service connection for a neck disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).


New and Material Evidence

A November 2004 rating decision denied a claim of service connection for a neck disability.  The Veteran did not appeal that determination.  He sought to reopen the claim, and the RO denied such request in the September 2006 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the AOJ did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the AOJ's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for entitlement to service connection for a neck disability was denied in an unappealed November 2004 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service. 

The evidence of record at the time of the November 2004 decision included service treatment records, VA authorized examination reports, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the November 2004 rating decision consists of post-service treatment records, hearing testimony and the Veteran's submitted contentions.  

The evidence received since the final rating decision denying the Veteran's claim includes post-service treatment records and the Veteran's contentions during his hearing testimony that his neck disability is secondary to his service-connected disabilities of a lumbar spine disorder and a traumatic brain injury (TBI).  The Board notes that the Veteran was service connected for a lumbar spine disorder by the November 2004 rating decision (which denied the Veteran's original claim for service connection for a neck disability).  The Veteran was service-connected for a TBI by a January 2012 rating decision.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a neck disability is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a neck knee disability is granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon v. Nicholson at 83. 

The Veteran testified during his May 2010 hearing that he has suffered from diabetes mellitus and a heart condition since service. 

Various chest X-rays conducted during the Veteran's Air Force service were negative.  He underwent cardiac catheterization in April 1992 following complaints of chest pain.  Diagnoses of chest pain syndrome, myocardial infarction ruled out and symptom-positive submaximal exercise treadmill test were made following a brief hospital stay.  Chest pain syndrome was diagnosed in October 1993 and mild reversible changes in the anteroseptal region consistent with ischemia were found in a May 2002 VA stress test.  

The Veteran indicated during Board testimony that he was diagnosed with diabetes mellitus in 2000.  However, he believes that he had excessive thirst and urination beginning in 1993 which is related to his current diagnosis of diabetes.  The Board notes that an April 1992 service treatment record indicates that the Veteran had no history of diabetes.

In light of the above clinical evidence and the Veteran's reports of a continuity of symptomatology, the prior remand found that VA examinations are needed to determine the nature and etiology of the Veteran's claimed diabetes mellitus and heart condition. 

The Veteran was afforded a VA examination to consider if his claimed disabilities are related to active service.  The examiner indicated that it is less likely than not that either of the conditions are related to the Veteran's service or a period of ACDUTRA.  Unfortunately, the examination report dated February 2011 failed to report any rationale for the examiner's opinions.  Thus, additional VA opinions should be procured.

Also, the Veteran submitted a medical statement dated February 2007 from a private physician (with the bottom half of the document cut off) which indicates that the Veteran was presumed to have spasm or microvascular disease related to his diabetes.  

The Veteran claimed during his Board hearing testimony that his hypertension is tied to his claim for service connection for a heart condition.  The Board notes that the July 2010 Board remand granted the Veteran's claim for service connection for hypertension.  Thus, the VA opinion should also consider if the Veteran's heart condition is secondary to or aggravated by his service-connected hypertension or (currently not service-connected) diabetes mellitus.

During his May 2010 hearing, the Veteran testified that he served in the Reserves following his Air Force active duty service.  Treatment records located in the claims file suggest that the Veteran served in the 301st Medical Squadron.  The Veteran's June 2005 Form 9 indicates that he served with the 301st Medical Unit, U.S. Air Force Reserves, from January 1994 to February 1996 at the NAS Fort Worth JRB in Fort Worth, Texas; on active duty in Pharmacy Apprentice Training with the 882 Training Group at Sheppard AFB in Texas from September 1995 to January 1996; and with the 433 Contingency AP at Lackland AFB in Texas from March 1996 to June 1997.  The Veteran has alleged receiving physicals demonstrating his disabilities while in the Reserves.  The prior remand ordered that any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) need to be verified and additional service treatment records obtained.

The AMC received the Veteran's Air National Guard/Air Force Reserve Point Totals from the National Personnel Records Center (NPRC) in September 2011.  The document indicates that the Veteran had periods of active duty during 1993 to 1997, with 200 days of active duty between June 2, 1995 and June 1, 1996.  This corroborates the Veteran's statements concerning additional undocumented service.

A service personnel record found in the Veteran's service treatment records indicates that he was discharged from the Air Force Reserves as of June 29, 1997.

The Board notes that the AMC requested the Veteran's records from the Records Management Center (RMC) in a July 2010 e-mail.  There is no response of record.  Additionally, there is no evidence that the AMC contacted the Veteran's Air Force Reserve Units, which the Veteran supplied significant information about in the aforementioned Form 9.  Such must be accomplished on remand.

The Board notes that the Veteran indicated during his Board hearing testimony that his neck disability was either secondary to his service-connected TBI and/or lower back disability or were manifested in the same incident as the aforementioned disabilities, namely a December 1985 head trauma when he was hit in the head with a door on the flight line.  However, the Board additionally notes that a September 2003 treatment note indicates that the Veteran had neck pain for only the past year.  The Board finds that as there is evidence of an in-service incident as well as a current disability, as well as secondary claims, the Veteran should be afforded a VA examination to determine the etiology of his neck disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board additionally notes that the AMC neglected to readjudicate the Veteran's claim concerning his neck disability since the July 2010 Board remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claims for service connection on a secondary basis as outlined above, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

The Board's July 2010 remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for disabilities on a secondary basis.  

2.  Obtain and associate with the claims file any outstanding VA treatment records.

3.  Obtain any treatment records that may be outstanding from all periods of the Veteran's service.  Specifically request records from his prior Reserve Units, as outlined above, and the Records Management Center.

All attempts to obtain this information should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file. 

4.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether his current diabetes mellitus is related to active duty service or a period of ACDUTRA. The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner. The examiner should additionally review relevant medical records found in the CAPRI system and/or the Veteran's Virtual VA folder.  The examiner should indicate such review in the examination report or in an addendum. 

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current diabetes mellitus had its onset in service or is otherwise related to a disease or injury in active duty service or a period of ACDUTRA. 

The examiner should provide a rationale for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. 

5.  After action in paragraphs numbered one through three above are completed, schedule the Veteran for a VA examination to determine the nature of his neck disability and to obtain an opinion as to whether such is related to active service or a period of ACDUTRA.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner. The examiner should additionally review relevant medical records found in the CAPRI system and/or the Veteran's Virtual VA folder.  The examiner should indicate such review in the examination report or in an addendum. 

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that the Veteran's current neck disability is related to active duty or any period of ACDUTRA or is secondary to or aggravated (made permanently worse beyond its natural progression) by his service-connected  back disability or TBI.  

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

The examiner should provide a rationale for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. 

6.  After action in paragraphs numbered one through three above are completed, afford the Veteran a VA cardiac examination to determine whether any current heart condition is related to active duty service or a period of ACDUTRA. The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner. The examiner should additionally review relevant medical records found in the CAPRI system and/or the Veteran's Virtual VA folder.  The examiner should indicate such review in the examination report or in an addendum. 

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart condition had its onset in service or is otherwise related to a disease or injury in active duty service or a period of ACDUTRA or is secondary to or aggravated (made permanently worse beyond its natural progression) by his service-connected  hypertension.  

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

IF, and only if, the Veteran's diabetes mellitus is found to be related to active service, then the examiner should comment as to whether the Veteran's heart problem is related to or aggravated by his diabetes mellitus. 

The examiner should provide a rationale for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. 

7.  Readjudicate the claims, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


